ACCEPTED
                                                                                         03-16-00070-CV
                                                                                               10931800
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     6/2/2016 9:41:45 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                              No. 03-16-00070-CV
                              No. 03-16-00070-CV
     _____________________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                      In
                      In the
                         the Third
                             Third Court
                                   Court of
                                         of Appeals
                                            Appeals
                                                     6/2/2016 9:41:45 AM
                              Austin, Texas
                              Austin, Texas            JEFFREY D. KYLE
     _____________________________________________________________
                                                             Clerk


                          T EXAS H
                          TEXAS   ORSEMEN’S P
                                 HORSEMEN'S   ARTNERSHIP, LLP,
                                            PARTNERSHIP,

                                  Plaintiff/Appellee,
                                  Plaintiff/ Appellee,

                                           v.
                                           v.

    GLENNHEGAR,
    GLENN HEGAR,IN
                 INHIS OFFICIALCAPACITY
                    HISOFFICIAL CAPACITYAS
                                         ASTHE  TEXAS COMPTROLLER
                                            THETEXAS  COMPTROLLER OF
              P  UBLIC A
              PUBLIC     CCOUNTS, AND
                       ACCOUNTS,  AND THE STATE OF TEXAS,
                                      THE STATE    TEXAS,

                                Defendants/Appellants.
                                Defendants/Appellants.

     _____________________________________________________________

 Motion to Remand,
 Motion to Remand, or
                   or in
                      in the
                         the Alternative,
                             Alternative, to
                                          to Dismiss for
                                             Dismiss for
                Lack
                Lack ofof Jurisdiction
                          Jurisdiction
     _____________________________________________________________

TO THE H
To               JUSTICES OF
        ONORABLE JUSTICES
       HONORABLE             THETTHIRD
                          OF THE  HIRD C OURT OF A
                                       COURT       PPEALS:
                                                 APPEALS:

          Pursuant to
          Pursuant  to Texas
                       Texas Rule
                             Rule of Appellate Procedure
                                               Procedure 10,
                                                         10, Plaintiff/Appellee Texas

Horsemen’s Partnership,
Horsemen's Partnership, LLP (the "Horsemen's
                        LLP (the “Horsemen’s Partnership")
                                             Partnership”) respectfully
                                                           respectfully files

this Motion to Remand, or in the Alternative, to Dismiss for Lack
                                                 Dismiss for Lack of
                                                                  of Jurisdiction.
                                                                     Jurisdiction.

          On June
          On         2016, the
             June 1, 2016,  the Horsemen's
                                 Horsemen’s Partnership
                                            Partnership filed
                                                         filed aa Notice    Nonsuit
                                                                  Notice of Nonsuit

Without Prejudice
Without Prejudiceinin the  trial court,
                      the trial   court, nonsuiting
                                          nonsuiting all
                                                     all claims
                                                           claims against
                                                                   against

Defendants/Appellants Glenn
Defendants/Appellants       Hegar,
                        Glenn      in inhis
                              Hegar,     hisofficial
                                             official capacity
                                                      capacity as  the Texas
                                                                as the Texas
                                   1

Gardere01 -- 8745155v.1
Gardere01    8745155v.1
Comptroller of Public
               Public Accounts,
                      Accounts, and
                                and the
                                     the State
                                         State of
                                               of Texas.
                                                  Texas. A True and Correct Copy

of the Notice
of the Notice of
              of Nonsuit
                 Nonsuit is
                         is attached
                             attached hereto
                                      hereto as Exhibit
                                                Exhibit A.           The Horsemen’s
                                                                     The Horsemen's

Partnership’s Notice of
Partnership's Notice of Nonsuit
                        Nonsuit became
                                became effective
                                       effective immediately
                                                 immediately when
                                                             when it was filed

        completely extinguished
and it completely  extinguished the underlying
                                    underlying case    controversy between
                                               case or controversy between the

parties.       See, e.g.,
               See, e.g., University
                          University of Tex. Med.
                                     of Tex. Med. Branch
                                                  Branch at Galveston
                                                            Galveston v. Estate of
                                                                      v. Estate

          195 S.W.3d
Blackmon, 195 S.W.3d 98, 100
                         100 (Tex.
                              (Tex. 2006).
                                    2006).             Accordingly, this Court
                                                       Accordingly, this Court lacks
                                                                               lacks

jurisdiction over this interlocutory appeal. Id. at 99-101.

         Because there is no longer a justiciable controversy between the parties, the

Horsemen’s Partnership
Horsemen's Partnership respectfully
                       respectfully requests
                                    requests that
                                             that the
                                                  the Court
                                                      Court remand
                                                            remand this
                                                                   this case
                                                                        case to
                                                                             to the
                                                                                the

               that the
trial court so that the trial
                         trial court
                               court can
                                     can perform
                                         perform the
                                                  the ministerial
                                                      ministerial duty of entering
                                                                          entering an

order
order dismissing
      dismissing the
                 the case. Alternatively, the
                     case. Alternatively,  the Horsemen's
                                               Horsemen’s Partnership
                                                          Partnership respectfully
                                                                      respectfully

requests that the Court dismiss this interlocutory appeal for lack of jurisdiction.



                                               Respectfully
                                               Respectfully submitted,
                                                            submitted,

                                               GARDERE WYNNE
                                               GARDERE WYNNESEWELL
                                                             SEWELL LLP
                                                                    LLP

                                               By: /s/ David
                                               By: /s/       G. Cabrales
                                                       David G. Cabrales
                                                   David G.
                                                   David  G. Cabrales
                                                              Cabrales
                                                   Texas Bar
                                                   Texas  Bar No.
                                                              No. 00787179
                                                                  00787179
                                                   dcabrales@gardere.com
                                                   dcabrales@gardere.com
                                                   Lucas
                                                   Lucas C.
                                                          C. Wohlford
                                                             Wohlford
                                                   Texas Bar
                                                   Texas  Bar No.
                                                              No. 24070871
                                                                  24070871
                                                   lwohlford@gardere.com
                                                   lwohlford@gardere.com
                                                   Calli A.
                                                   Calli A. Turner
                                                            Turner
                                                   Texas Bar
                                                   Texas  Bar No.
                                                              No. 24088558
                                                                  24088558
                                           2

Gardere01 - 8745155v.1
            8745155v.1
                                              cturner@gardere.com
                                              Gardere Wynne Sewell      LLP
                                                                 Sewell LLP
                                              3000 Thanksgiving
                                              3000 Thanksgiving Tower
                                              1601 Elm Street
                                              Dallas, Texas 75201
                                              Telephone:(214)
                                              Telephone:   (214) 999-3000
                                                                 999-3000
                                              Facsimile: (214)
                                              Facsimile: (214) 999-4667

                                              ATTORNEYS FOR
                                              PLAINTIFF/APPELLEE
                                              TEXAS HORSEMEN’S
                                                    HORSEMEN'S
                                              PARTNERSHIP, LLP
                                              PARTNERSHIP, LLP




                         CERTIFICATE OF
                         CERTIFICATE OF SERVICE
                                        SERVICE

      By my
      By  my signature below,
                          below, II hereby
                                    hereby certify
                                           certify that
                                                    that aa true and correct
                                                                     correct copy
                     foregoing was
of the above and foregoing            served on all counsel
                                 was served           counsel of record via the
Court’s electronic
Court's electronic filing
                    filing system
                           systemononJune
                                      June1,
                                           1, 2016
                                              2016 and
                                                   and again
                                                         againononJune
                                                                   June2,
                                                                        2, 2016.
                                                                           2016.


                                           /s/ David
                                           /s/ DavidG.
                                                     G.Cabrales
                                                       Cabrales
                                           David G. Cabrales




                                       3

Gardere01 - 8745155v.1
            8745155v.1
                         CERTIFICATE
                         CERTIFICATE OF
                                     OF CONFERENCE
                                        CONFERENCE

       Pursuant to
                 to Texas
                     Texas Rule
                            Rule ofof Appellate
                                      Appellate Procedure
                                                  Procedure10.1(a)(5),
                                                            10.1(a)(5), I certify
                                                                          certify
that
that onon June
            June 1,1, 2016,
                        2016, IIattempted
                                   attempted to to confer
                                                    confer with
                                                            with counsel
                                                                   counsel forfor
Defendants/Appellants regarding
Defendants/Appellants      regarding the merits of this Motion and whether
Defendants/Appellants
Defendants/Appellants          oppose
                                 oppose the       Motion.
                                           the Motion.           Counsel for
                                                                 Counsel      for
Defendants/Appellants informed me via voicemailvoicemail that they are opposed
to   Plaintiff/Appellee’s request
to Plaintiff/Appellee's       requestforfor remand
                                             remand but    are unopposed
                                                       but are  unopposed to   to
Plaintiff/Appellee’s   request to
Plaintiff/Appellee's request    to dismiss this appeal.

                                            /s/ Lucas
                                           /s/  Lucas C. Wohlford
                                            Lucas C. Wohlford




                                       4
Gardere01 - 8745155v.1
            8745155v.1
EXHIBIT A
                                                                                6/1/2016 4:11:22 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                         NO. D-1-GN-16-000078                                  D-1-GN-16-000078
                                                                                                     Bad Henson


TEXAS HORSEMEN'S PARTNERSHIP, LLP§                                 IN THE DISTRICT COURT OF

                                  Plaintiff,

          vs.                                                         TRAVIS COUNTY, TEXAS
GLENN HEGAR, in his official capacity as §
Texas Comptroller of Public Accounts; STATE§
OF TEXAS                                                             250TH JUDICIAL DISTRICT
                                  Defendants.     §



                         NOTICE OF NONSUIT WITHOUT PREJUDICE

          COMES NOW the Texas Horsemen's Partnership, LLP, plaintiff in the above styled and

numbered cause, and respectfully files this Notice of Nonsuit Without Prejudice. Pursuant to

Texas Rule of Civil Procedure 162, Plaintiff hereby gives notice that it is taking a nonsuit of its

entire case against Defendants Glenn Hegar, in his official capacity as Texas Comptroller of

Public Accounts, and the State of Texas. This nonsuit is without prejudice to refiling, and is

effective immediately on the filing of this notice on this date.



DATED:             May 31, 2016

                                                      Respectfully submitted,

                                                      GARDERE WYNNE SEWELL LLP



                                                      By:   /s/ David G. Cabrales
                                                            David G. Cabrales
                                                            Texas Bar No. 00787179
                                                            deabrales@gardere.com
                                                            Lucas C. Wohlford


NOTICE OF NONSUIT WITHOUT PREJUDICE                                                            Page 1


Gardere01 - 8745149v.1
                                                        Texas Bar No. 24070871
                                                        lwohlfordagardere.corn
                                                        Calli A. Turner
                                                        Texas Bar. No. 24088558
                                                        cturnerftardere.com
                                                        Gardere Wynne Sewell LLP
                                                        3000 Thanksgiving Tower
                                                        1601 Elm Street
                                                        Dallas, Texas 75201
                                                        Telephone: (214) 999-3000
                                                        Facsimile: (214) 999-4667

                                                 ATTORNEYS FOR PLAINTIFF THE
                                                 TEXAS HORSEMEN'S PARTNERSHIP,
                                                 LLP




                                CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that a true and correct copy of the foregoing was
served to all counsel of record in accordance with the Texas Rules of Civil Procedure on this the
31st day of May, 2016.


                                                    /s/ David G. Cabrales
                                                    David G. Cabrales




NOTICE OF NONSUIT WITHOUT PREJUDICE                                                        Page 2


Gardere01 - 8745149v,1